IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


HUBERT JACKSON,                           : No. 95 WM 2017
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
THE COMMONWEALTH COURT,                   :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 5th day of January, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.